                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

                                     CRIMINAL MINUTES

Date: September 9, 2019           Time in Court: 28 minutes        Judge: VINCE CHHABRIA
Case No.: 18-cr-00418-VC-1        Case Name: UNITED STATES v. William F. Garlock

Attorney for United States of America: Kyle Waldinger
Attorney for Defendant: Daniel Olmos
Defendant: [] PRESENT [] NOT PRESENT
Defendant's Custodial Status: [] In Custody [X] Not In Custody

 Deputy Clerk: Kristen Melen                             Court Reporter: Marla Knox
 Interpreter: N/A                                        Probation Officer: N/A


                                        PROCEEDINGS

Change of plea - hearing held.

                                    RESULT OF HEARING

Defendant is sworn and examined by the Court. Defendant is advised of his rights and waives
said rights. The Court finds the defendant competent and the defendant's plea knowing and
voluntary and accepts the defendant's plea of guilty to Counts One and Two of the Superseding
Indictment. The Plea Agreement is filed.

The Court orders that the defendant is referred to U.S. Probation for the creation of a Pre-
Sentence Report.



CASE CONTINUED TO: December 17, 2019, at 10:30 A.M., for Sentencing

***The pretrial dates and deadlines, and trial dates, including selection, are vacated.
